Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/30/2020.   
Claims 1-18 are pending and are presented for examination.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 3-6, drawn to the vibration suppression structure includes a first surface and a second surface included in an outer surface of the bottom portion and arranged at mutually different angles.
II. Claims 7-8, drawn to vibration suppression structure includes a shoulder portion defined in the outer surface of the bottom portion.
II. Claims 9-12, drawn to the vibration suppression structure according to the present preferred embodiment includes the recessed portion.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  

(1) vibration suppression structure 1 is based on that a first surface and a second surface included in an outer surface of the bottom portion and arranged at mutually different angles.
(2) vibration suppression structure 2 is based on that a shoulder portion defined in the outer surface of the bottom portion.
(3) vibration suppression structure 3 is based on that a recessed portion defined in the outer surface of the bottom portion.
See MPEP § 806.05(d).  Upon restriction, there would be a serious burden one of the following: (A) Separate classification thereof: (B) A separate status in the art when they are classifiable together: (C) A different field of search: 
Detail explanations are following at least separate status in the art and different field of search.  
(1) vibration suppression structure 1. 
CL. 3. vibration suppression structure includes a first surface and a second surface included in an outer surface of the bottom portion and arranged at mutually different angles.
Spec. [0030] As described above, the vibration suppression structure according to the present preferred embodiment includes the first surface 811, the second surface 812, and the boundary surface 813 arranged at mutually different angles. Each of these surfaces 811, 812, and 813 allows a vibration to propagate in a different direction therethrough. Thus, with the outer surface of the main plate portion 81 including the 

(2) vibration suppression structure 2. 
CL. 7. The drive apparatus according to claim 2, wherein the vibration suppression structure includes a shoulder portion defined in the outer surface of the bottom portion.
Spec.[0038] The vibration suppression structure according to the present preferred embodiment includes the shoulder portion 83 as described above. The shoulder portion 83 contributes to preventing or reducing propagation of vibration from one side of the shoulder portion 83 to the other side. Thus, propagation of vibration from the main plate portion 81 to the subsidiary plate portion 82 is prevented or reduced. In addition, propagation of vibration from the subsidiary plate portion 82 to the main plate portion 81 is also prevented or reduced. The vibration of the top/bottom portion 80 is thus reduced or eliminated, resulting in a reduction in noise that accompanies vibration.

(3) vibration suppression structure 3. 
CL. 9.  the vibration suppression structure includes a recessed portion defined in the outer surface of the bottom portion.
Spec.[0039] In addition, in the present preferred embodiment, the upper surface of the subsidiary plate portion 82, which is an outer surface of the subsidiary plate portion 82, includes a recessed portion 821. The recessed portion 821 is recessed downward from the upper surface of the subsidiary plate portion 82. In addition, the recessed 
[0040] In particular, the recessed portion 821 according to the present preferred embodiment is defined by a recessed curved surface. Specifically, the recessed portion 821 is defined by a curved surface in the shape of an arc when viewed in the left-right direction. A curved surface tends to more easily attenuate a vibration than a flat surface. Accordingly, the recessed portion 821 according to the present preferred embodiment is able to attenuate a vibration to a greater degree than a recessed portion defined by a combination of flat surfaces. Thus, additional reductions in the vibration and noise of the top/bottom portion 80 can be achieved.
[0046] As described above, the second housing 62 according to the present preferred embodiment includes a variety of vibration suppression structures. 

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072. The examiner can normally be reached 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN K KIM/Primary Examiner, Art Unit 2834